internal_revenue_service number release date index number ------------ ---------------------------- ------------------------------------------ --------------------------------------------------- ------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-125285-14 date date taxpayer --------------------------------------------------------------------- -------------------------------------------- operating partnership corporation state a state b foreign_country city date year a b c ------------------------------------------------- ---------------------------------------- -------------- ---------- ----------------------------------- --------------------------------- --------------------------- ------- ---- ---- ----- dear ------------- this letter responds to your letter dated date requesting a ruling on behalf of taxpayer regarding whether an interest in certain cooperative corporations plr-125285-14 described below qualifies as an interest_in_real_property under sec_856 of the internal_revenue_code facts taxpayer is a publicly traded state a corporation that has elected to be taxed as a real_estate_investment_trust reit beginning with its taxable_year ended date taxpayer uses the calendar_year and accrual_method of accounting for u s federal_income_tax purposes taxpayer currently owns and operates directly and through a series of wholly owned subsidiaries manufactured_home communities and rv resorts which are located in various states in the u s and foreign_country taxpayer represents that each of its subsidiaries are treated either as a reit a qualified_reit_subsidiary as defined in sec_856 a qrs or a taxable_reit_subsidiary as defined in sec_856 a trs taxpayer’s business is operated through operating partnership a limited_partnership of which taxpayer is general_partner and a percent owner taxpayer is interested in purchasing through operating partnership interests in corporation corporation is a non-profit mobile home cooperative homeowners’ association organized under state b law in year for the purpose of acquiring and managing an existing manufactured_home community in city the community the community consists of approximately b acres of land on which there are lots to accommodate c manufactured homes in addition within the community there are certain shared facilities including a clubhouse swimming pool and shuffleboard courts corporation operates in accordance with its articles of incorporation and bylaws collectively the organization documents under the organization documents the purposes of the corporation are limited to acquiring managing and dealing with the properties comprising the community specifically the articles of incorporation provide that the purpose of the corporation is to engage solely in the following activities acquire certain parcels of real_property together with all improvements located thereon commonly known as corporation own hold sell assign transfer operate lease mortgage pledge and otherwise deal with the community and exercise all powers enumerated in the bylaws necessary or convenient to the conduct promotion or attainment of the purpose set forth in the articles of incorporation corporation is not permitted to incur indebtedness other than in an amount necessary to acquire operate and maintain the community or to merge with or into any other entity or convey or transfer its properties to any entity unless the plr-125285-14 organizational documents of the transferee or surviving entity contain the same limitations each person interested in a home plot within the community must buy a membership certificate from corporation or an existing membership certificate holder at the prevailing fair_market_value and become a member of corporation the membership certificate entitles each member to vote on corporation matters each such purchaser of a membership certificate simultaneously enters into a corresponding occupancy agreement with corporation each occupancy agreement entitles the purchaser to quiet enjoyment and possession of a designated home plot for a period of up to years under the occupancy agreements members agree to pay to corporation their allocable share of common expenses and debt service payments each occupancy agreement specifies that the membership certificate is appurtenant to and inseparable from the related home plot designated for use by the member the bylaws of corporation indicate that the membership certificate and occupancy agreement may not be transferred without the approval of the board_of directors of corporation and that upon death of the member the membership certificate and occupancy agreement must be resold to corporation for an amount equal to the original purchase_price paid or sold to a third party at fair_market_value corporation files an annual u s federal_income_tax return on form 1120-h as a homeowners_association and reports its rental income as well as amounts received under occupancy agreements as income operating partnership proposes to purchase corporation’s unsold membership certificates and to enter into one or more occupancy agreements that will grant taxpayer quiet enjoyment and possession of the corporation’s currently unsold home plots operating partnership expects to lease these plots to individuals who will either set their own manufactured homes on the home plots or reside in manufactured homes that taxpayer will situate on the plots and operating partnership expects to derive rental income from leasing the plots and manufactured homes law and analysis sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets for purposes of sec_856 means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through plr-125285-14 sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides that the term real_estate_assets means real_property interests in mortgages on real_property including interests in mortgages on leaseholds of land or improvements thereon and shares in other qualified reits sec_1_856-3 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon the term also includes timeshare interests that represent undivided fractional fee interests or undivided leasehold interests_in_real_property and that entitle the holders of the interests to the use and enjoyment of the property for a specified period of time each year the term also includes stock held by a person as a tenant-stockholder in a cooperative_housing_corporation as those terms are defined in sec_216 local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder sec_216 provides that the term cooperative_housing_corporation means a corporation- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d meeting or more of the following requirements for the taxable_year in which the taxes and interest described in subsection a are paid_or_incurred i percent or more of the corporation's gross_income for such taxable_year is derived from tenant-stockholders ii at all times during such taxable_year percent or more of the total square footage of the corporation's property is used or available for use by the tenant-stockholders for residential purposes or purposes ancillary to such residential use iii percent or more of the expenditures of the corporation paid_or_incurred during such taxable_year are paid_or_incurred for the acquisition construction management maintenance or care of the corporation's property for the benefit of the tenant-stockholders plr-125285-14 sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation's equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy sec_1_216-1 provides in relevant part that each stockholder of a cooperative_housing_corporation whether or not the stockholder qualifies as a tenant- stockholder under sec_216 and paragraph f of that section must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reason of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial sec_528 provides that a homeowners_association shall be subject_to taxation under subtitle a only to the extent provided in sec_528 sec_528 provides that a tax is hereby imposed for each taxable_year on the homeowners_association taxable_income of every homeowners_association such tax shall be equal to percent of the homeowners_association taxable_income sec_528 provides that the term homeowners_association means an organization which is a condominium_management_association a residential_real_estate_management_association or a timeshare_association if- a such organization is organized and operated to provide for the acquisition construction management maintenance and care of association_property b percent or more of the gross_income of such organization for the taxable_year consists solely of amounts received as membership dues fees or assessments from- i owners of residential units in the case of a condominium_management_association ii owners of residences or residential lots in the case of a residential_real_estate_management_association or iii owners of timeshare rights to use or timeshare ownership interests in association_property in the case of a timeshare_association c percent or more of the expenditures of the organization for the taxable_year are expenditures_for the acquisition construction management maintenance and care of association_property and in the case of a timeshare_association for activities provided to or on behalf of members of the association plr-125285-14 d no part of the net_earnings of such organization inures other than by acquiring constructing or providing management maintenance and care of association_property and other than by a rebate of excess membership dues fees or assessments to the benefit of any private_shareholder_or_individual and e such organization elects at such time and in such manner as the secretary by regulations prescribes to have sec_528 apply for the taxable_year sec_528 provides that the homeowners_association taxable_income for purposes of sec_528 for any taxable_year is an amount equal to the excess if any of the gross_income for the taxable_year excluding any exempt_function_income over the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income computed with the modifications provided in sec_528 sec_528 provides that for purposes of sec_528 the term exempt_function_income means any amount received as membership dues fees or assessments from owners of condominium housing units in the case of a condominium_management_association owners of real_property in the case of a residential_real_estate_management_association or owners of timeshare rights to use or timeshare ownership interests_in_real_property in the case of a timeshare_association the taxpayer’s acquisition of interests in corporation and the corresponding occupancy agreements will provide taxpayer with quiet use and enjoyment of designated parcels of real_property furthermore the purpose of the corporation is limited by its organization documents to owning and managing real_estate and the interests in corporation are inseparable from the corresponding occupancy agreements granting taxpayer quiet use and enjoyment of the designated parcels of real_property the interests in corporation are similar to tenant-stockholder interests in cooperative housing corporations that qualify as interests_in_real_property under sec_1_856-3 see also revrul_77_459 1977_2_cb_239 holding that interest in trust is a real_estate asset under sec_856 when trust’s only asset was a loan secured_by a mortgage although corporation is organized as a homeowners_association as described in sec_528 and not a cooperative_housing_corporation as defined in sec_216 an interest in corporation confers rights similar to those held by a tenant- stockholder in a cooperative_housing_corporation therefore it is appropriate for interests in corporation to be considered interests_in_real_property under sec_856 conclusion we hereby rule that an interest in corporation as described above constitutes an interest_in_real_property under sec_856 this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed plr-125285-14 regarding any part of an interest in corporation that represents or is attributable to personal_property owned by corporation further no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representatives sincerely robert a martin senior technician reviewer branch financial institutions products
